Case 1:20-cv-00641-NLH-AMD Document 37 Filed 12/11/20 Page 1 of 5 PagelD: 236

AFFIDAVIT OF MERIT

AS TO DEFENDANTS INSPIRA HEALTH CENTER, BRIDGETON MENTAL HEALTH UNIT
(“INSPIRA MENTAL HEALTH”) & INSPIRA MEDICAL CENTER

Estate of Edward C. Gandy, et. als. v. City of Millville, et. als., New Jersey

District, Camden Vicinage

Case No.: 1:20-CV-00641-NLH-AMO
1. 1, Or. Lawrence J. Guzzardi , have a Bachelor’s of Science degree in Chemistry from Boston
College, a Doctor of Medicine {(M.D.)} degree from Jefferson Medical College and aM.B.A. from the
Wharton School of the University of Pennsylvania. | completed my Residency in Emergency
Medicine. | have been Board Certified in Family Practice and Emergency Medicine and am also
Board Certified in Medical Toxicology.
2. | have reviewed the medical records of decedent Edward Gandy in this matter. | also
reviewed the Complaint filed in this matter by the Plaintiff, the Estate of Edward Gandy, by and
through the Executor, Shane S. Gandy. This case involves the fatal police shooting of Edward Gandy
on January 22, 2018, several days after he received a crisis screening while under the care of
Defendants Inspira Mental Health, Inspira Medical Center, and co-defendant Cumberland County
Guidance Center (“CCGC”), and after being released by Inspira Mental Health and Inspira Medical
Center, on January 10, 2018, without proper evaluation and treatment.
3. It is my professional opinion, to a reasonable degree of medical certainty, that the care and
treatment rendered to decedent Edward Gandy by Defendants Inspira Mental Health and Inspira
Medical Center deviated from an acceptable standard of professional care, skill and knowledge.
4. It is also my professional opinion, to a reasonable degree of medical certainty, that the care
and treatment rendered to decedent Edward Gandy by Defendants Inspira Mental Health and
Inspira Medicat Center fell below and deviated from accepted standards of medical care, thereby

increasing the risk of harm/loss/injury and/or death to decedent Edward Gandy, and were a

substantial contributing factor in causing the harm/toss/injury and death to decedent Edward
Case 1:20-cv-00641-NLH-AMD Document 37 Filed 12/11/20 Page 2 of 5 PagelD: 237

Gandy.

S. The lack of reasonable care and treatment by Defendants Inspira Mental Health and Inspira
Medical Center increased the risk of harm to Edward Gandy and was a substantial contributing
factor in causing harm/loss/injury and death to decedent Edward Gandy. Specifically, in the instant

matter.

Medical History

Edward Gandy was treated by CCGC on an outpatient basis for several years, including in
years 2017 & 2018, for anxiety and depression and bipolar disorder. He was last seen in
the outpatient department for medication management on October 18, 2017. At that
time, Edward Gandy was prescribed buspirone (BuSpar) 15 mg three times a day and
sertraline {Zoloft} 100 mg daily.

Edward Gandy was seen for psychiatric screening at CCGC on four occasions between
November 16, 2017 to January 9, 2018. According ta the documentation for the
November 16, 2017 psychiatric screening, Edward Gandy was escorted to the psychiatric
screening center by the police following suicidal statements made by him when alleged
romantic advances made towards a pharmacy employee did not receive a favorable
response. The employee retreated to a back room of the pharmacy as other employees
requested that Edward Gandy leave the store. Edward Gandy verbally expressed anger
and made statements of self-harm. The police were called. Edward Gandy was
psychiatrically screened by CCGC. During the screening, Edward Gandy denied intent to
harm himself; the screener documented that Edward Gandy was linked to mental health
services, had an effective support system, and had access to care. On November 16,
2017, Edward Gandy was discharged to the community with a recommendation to
reschedule the missed outpatient appointment with CCGC.

On November 26, 2017, another female staff at a pharmacy perceived that Edward
Gandy was making romantic advances towards her. The female pharmacy staff
retreated to an employee section of the pharmacy and the manager requested that
Edward Gandy leave the store and not return. Edward Gandy went to the police station
to report he was misunderstood and wanted assistance to correct the
misunderstanding. The police directed Edward Gandy to go home. Edward Gandy
returned to the police station with a knife. Edward Gandy threatened to kill himself. He
was transferred to the Inspira Emergency Department for psychiatric screening. During
the psychiatric screening with CCGC, Edward Gandy denied intent to harm himself.
Edward Gandy was discharged home with a recommendation to continue outpatient
treatment.

On November 29, 2017, Edward Gandy went to the pharmacy to pick up prescribed
medications. He was instructed to leave the pharmacy due to the prior incident on
November 16". The police were called. When the police arrived, Edward Gandy became
more agitated and told the police to shoot him. The police encouraged the pharmacist to

I
Case 1:20-cv-00641-NLH-AMD Document 37 Filed 12/11/20 Page 3 of 5 PagelD: 238

give Edward Gandy the medication. Edward Gandy was again transported for psychiatric
screening with CCGC. Edward Gandy reported that he told the police to shoot him out of
frustration, but he was not suicidal.

On January 2, 2018, Edward Gandy cancelled a follow-up outpatient medication
monitoring appointment at CCGC.

On January 9, 2018, Edward Gandy was again psychiatrically screened by CCGC. This was
due to incidents which occurred on January 8, 2018 and January 9, 2018 when Edward
Gandy reportedly had another unpleasant experience at a pharmacy that resulted in
him yelling. Edward Gandy went home, and the police visited him at home. The
following day, on January 9, 2018, Edward Gandy went to Wawa with a knife and told a
gas attendant that he was suicidal. When the police arrived, Edward Gandy asked the
police to shoot him. Edward Gandy was transported to the Inspira Emergency
Department crisis unit for psychiatric screening. The screening included an assessment
by CCGC. The CCGC screener determined that Edward Gandy was impulsive, agitated
and expressed paranoid thoughts. During the screening process the hospital security
person intervened because of Edward Gandy’s agitated behaviors. The psychiatrist
prescribed Zoloft 100 mg; risperidone (Risperdal) mg; BuSpar 15 mg; trazadone 50 mg;
and Jorazepam (Ativan) 2 mg., and continued observation in the screening center. On
the afternoon of January 9, 2018, Edward Gandy was reevaluated and held overnight
per CCGC screener director recommendation. No testing was performed to evaluate
Edward Gandy’s compliance with medication.

The following morning, on January 10, 2018, Edward Gandy was reevaluated by the
CCGC screener. The CCGC screener documented that Edward Gandy remained
impulsive, and easily agitated with the inability to make rational decisions. Edward
Gandy denied suicidal ideations, requested discharge to seek employment in the
community and care for his pets. The CCGC screener discussed the case with the
psychiatrist. The psychiatrist recommended that Edward Gandy continue treatment in
the screening center and receive reevaluation later that day. On January 10, 2018, the
psychiatrist completed a face-to-face evaluation and recommended involuntary
admission to the Inspira Short Term Care Facility of the Inspira Medical Centers. Edward
Gandy was admitted to the Behavioral Health unit as an involuntary admission but was
released the same day.

At no time were the levels of drugs prescribed to Edward Gandy tested. Edward Gandy’s
compliance with medications is not known.

Finally, on January 22, 2018, at approximately 10:51 a.m., two officers from the Millville
Police Department responded to the intersection of High and McNeal Streets in their
patrol vehicle #920. The Officers’ dispatch was in response to a report that Edward
Gandy was in the area and that he was armed with a gun. At the time the dispatch was
received, the Millville Police Department, were familiar with Mr. Gandy from a recent
standoff in which Edward Gandy was armed with aknife and was acting erratically.

Edward Gandy’s friends and family members were also interviewed after his death
regarding Edward Gandy’s mental state in the days and weeks leading up to the
shooting that resulted in his death. One family member reported that on the morning of

l
Case 1:20-cv-00641-NLH-AMD Document 37 Filed 12/11/20 Page 4 of 5 PagelD: 239

the shooting, at approximately 10:00 a.m., Edward Gandy called and told him that he
felt sick and could not “do this” anymore. A longtime friend of Edward Gandy reported
that two days prior to the officer involved shooting Edward Gandy told him he wanted
the police to kill him and that he had a similar motive, i.e., for the police to kill him,
during the incident that occurred at the Wawa. Another family member reported that
Edward Gandy responded to his home on January 21, 2018 and told him that he wished
the police had killed him during the incident at the Wawa and that he wanted the police
to kill him. investigators located a handwritten note at Edward Gandy’s residence that is
believed to have been authored by Edward Gandy. The note detailed the incident that
occurred at the Wawa where Edward Gandy was armed with a knife and detailed the
fact that Edward Gandy wanted the police to kill him during the incident.

In conclusion, based on the medical records reviewed and without deposition testimony or other
information, and within a reasonable degree of medical certainty, the care, skill or knowledge exercised
or exhibited in the treatment, practice or work by Inspira Mental Health and Inspira Medical Center that
is the subject of this complaint, fell outside acceptable professional of occupations standards or
treatment practices.

It is likely that Edward Gandy was improperly treated and improperly discharged by Defendants
Inspira Mental Health and Inspira Medical Center on January 10, 2018, despite Edward Gandy’s repeated
attempts to kill himself on November 16, 2017, November 26, 2017, November 29, 2017, and January 9,
2018, and while in the ongoing care of Inspira Mental Health and co-defendant CCGC. The improper
treatment and improper discharge of Edward Gandy on January 10, 2018 by Defendants inspira Mental
Health and Inspira Medical Center contributed to Edward Gandy’s behavior on January 22, 2018. Edward
Gandy was in need of further treatment and evaluation, including blood testing on January 10, 2020. His
discharge on January 10, 2020 by Defendant Inspira Menta! Health, Inspira Medical Center was a
substantial contributing factor to his death.

I have no financial interest in the outcome of this litigation.

All of the above statements are made within a reasonable degree of medical and professional

certainty.
Case 1:20-cv-00641-NLH-AMD Document 37 Filed 12/11/20 Page 5 of 5 PagelD: 240

ATTESTATION
| attest under oath that the foregoing statements made by me are true and correct to the best
of my knowledge and belief. | am aware that if any of the foregoing statements made by me are willfully

false, | am subject to punishment.

Dated: TA, g ALLL

  

awrence J. Guzzardi,

 

State of Delaware )

)
County of New Castle )

|, the undersigned Notary Public, do hereby affirm that Lawrence J. Guzzardi, M.D., personally
He “Decemoes
appeared before me on 8 day of Juby; 2020, and signed the above Affidavit as his

free and voluntary act and deed.

K
S

 

State of Delaware
Notary Public

Justin A. Edmonds

We7 My Commission Expires 10/28/2022

 

 

 

 
